 
 
I 
108th CONGRESS
2d Session
H. R. 4570 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. Putnam (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend provisions of law originally enacted in the Clinger-Cohen Act to enhance agency planning for information security needs. 
 
 
1.Amendments to Clinger–Cohen provisions to enhance agency planning for information security needsChapter 113 of title 40, United States Code, is amended— 
(1)in section 11302(b), by inserting security, after use,; 
(2)in section 11302(c), by inserting , including information security risks, after risks both places it appears;  
(3)in section 11312(b)(1), by striking information technology investments and inserting investments in information technology (including information security needs); and 
(4)in section 11315(b)(2), by inserting , secure, after sound. 
 
